Exhibit 10.32

SUMMARY OF COMPENSATION ARRANGEMENTS
WITH NON-EMPLOYEE DIRECTORS

The following description of the compensation arrangements between Allos
Therapeutics, Inc. (the “Company”) and each of its non-employee directors is
provided pursuant to Paragraph 10(iii) to Item 601 of Regulation S-K, which
requires a written description of any compensatory plan or arrangement between a
registrant and any of its directors when the compensation information is not set
forth in any formal document.

The type and amount of compensation paid or awarded to the Company’s
non-employee directors is reviewed from time to time by the Compensation
Committee (the “Compensation Committee”) of the Company’s Board of Directors
(the “Board”).  In order to retain the services of the Company’s current
non-employee directors, to secure and retain the services of new non-employee
directors, and to provide competitive compensation for such persons’ services as
directors of the Company, the Compensation Committee recommended and the Board
approved the following compensation arrangements for the Company’s non-employee
directors effective July 1, 2007:

·                  The Company will pay the Chairman of the Board an annual
retainer of $80,000, and will pay each other director an annual retainer of
$40,000, such retainers to be paid in four equal quarterly installments on the
first day of each calendar quarter.

·                  The Company will pay each director who serves as Chairman of
the Audit Committee or Chairman of the Compensation Committee an annual retainer
of $12,500, and will pay each director who serves as Chairman of any other
committee of the Board an annual retainer of $7,500, such retainers to be paid
in four equal quarterly installments on the first day of each calendar quarter.

·                  The Company will pay each director who serves on any
committee of the Board (other than the Chairman of any such committee) an annual
retainer of $5,000, such retainers to be paid in four equal quarterly
installments on the first day of each calendar quarter.

·                  The Company will reimburse each director all reasonable
out-of-pocket expenses incurred by such director in connection with attending
any regular or special meeting of the Board or any regular or special meeting of
any committee of the Board.

·                  The Company will grant each person who becomes Chairman of
the Board after the date hereof a nonqualified stock option under the Company’s
2000 Stock Incentive Compensation Plan (the “Plan”) to purchase 50,000 shares of
the Company’s common stock on the date of his or her initial election, and will
grant each other person who becomes a director of the Company after the date
hereof a nonqualified stock option under the Plan to purchase 25,000 shares of
the Company’s common stock on the date of his or her initial election (each, an
“Initial Grant”).  Each Initial Grant shall (i) be subject to the terms and
conditions of the Plan, (ii) be exercisable for a term of ten (10) years
measured from the date of grant at a price per share equal to the closing price
of the Company’s common stock as quoted on the Nasdaq National Market on the
date of grant, and (iii) vest in equal installments on each of the first, second
and third anniversaries of the date of grant, assuming continued service on the
Board for such periods.

·                  The Company will grant the Chairman of the Board of Directors
a nonqualified stock option under the Plan to purchase 40,000 shares of the
Company’s common stock


--------------------------------------------------------------------------------


immediately following each year’s annual meeting of stockholders, and shall
grant each other director a nonqualified stock option under the Plan to purchase
20,000 shares of the Company’s common stock immediately following each year’s
annual meeting of stockholders (each, an “Annual Grant”), commencing with the
Company’s 2008 annual meeting of stockholders; provided that any director who
received an Initial Grant within three months prior to an annual meeting of
stockholders shall not receive an Annual Grant until immediately following the
second annual meeting of stockholders after the date of his or her Initial
Grant.  Each Annual Grant shall (i) be subject to the terms and conditions of
the Plan, (ii) be exercisable for a term of ten (10) years measured from the
date of grant at a price per share equal to the closing price of the Company’s
common stock as quoted on the Nasdaq National Market on the date of grant, and
(iii) vest in full on the date of the next succeeding annual meeting of
stockholders, assuming continued service on the Board for such period.

2


--------------------------------------------------------------------------------